Exhibit 10.2







SERVICES AGREEMENT







Between







SINO PAYMENTS, INC.







AND







POWERE2E





--------------------------------------------------------------------------------

THIS SERVICES AGREEMENT is made on April 24, 2009




BETWEEN:




(1)

Sino Payments, Inc. is a Nevada corporation with its principal office located at
12th Floor, Des Voeux Commercial Bldg., 212-214 Des Voeux Road Central, Sheung
Wan, Hong Kong (hereafter referred to as “Sino Pay” )




(2)

PowerE2E. a Company with its principal office located at Tian Shan Rd., No. 600,
Strength Plaza Tower 3, Shanghai, China (hereafter referred to as "Power E2E”);




NOW IT IS HEREBY AGREED AS FOLLOWS:-




1. Business Potential:

 

(1)

POWERE2E is a Company wishing to cooperate with Sino Payments to provide the
clients of PowerE2Ewith credit and debit card processing services in Mainland
China. POWERE2E wishes to appoint Sino Payments, Inc. as a consultant for the
purpose of providing such debit and credit card services to clients of Power
E2E.




(2)

Sino Payments, Inc. is a Nevada United States corporation listed on the OTCBB
exchange under the trading symbol SNPY. Sino Payments is newly established to
provide credit and debit card processing services in Asia to primarily retail
and ecommerce store merchant companies operating under the laws and regulation
of the Chinese and other Asian regional governments.

 

2. Co-operation




(1)

The parties agree to a consulting partnership in pursuing a joint business
opportunities that will include but not be limited to the cooperative effort to
market and provide credit and debit card processing services in China and Asia.
.




(2)

Based on the feasibility study, business plan and the final service agreements
made by both parties，the parties hereby to agree:

 

(a)

POWERE2E will appoint Sino Payments as consultant for debit and credit card
processing services to retail merchants with both physical stores and ecommerce
stores.

 

(b)

POWERE2E will pay Sino Payments a consulting fee of USD 1,000 per month for a
minimum period of 1 year as of the date of this agreement. It is intended that
the first payment be made as soon as PowerE2E has approved the Sino Payments
system after testing as in “live operational” mode. This agreement may be
renewed at the end of 1 year for a further period of 1 year with mutual consent
from both parties.

 

(c)

“live operational” shall mean the moment PowerE2E has implemented the SinoPay
payment solutions for a client doing business transactions utilizing the SinoPay
Payment debit and credit card processing services.




(d)

Sino Payments will provide and facilitate debit and credit card processing
services to POWERE2E and to the customers of Power E2E.





2




--------------------------------------------------------------------------------

3.

Confidentiality

 

The parties acknowledge that they may obtain certain Confidential Information
(whether in documented form or otherwise) from each other in pursuance of this
Agreement, and which information is of a commercially sensitive and/or
confidential nature. Therefore, parties have already signed a “Non-Disclosure
Agreement” which will remain in full effect throughout the term of cooperation
between the parties.

 

4. Intellectual Property

 

4.1

Neither party assigns any of its intellectual property rights to the other under
this Agreement. Any intellectual property rights in any software or content
developed or provided by a party remains the sole property of that party. Both
parties agreed that they shall not use the other party’s trade marks, service
marks, trade names and/or logos in any manner whatsoever without the prior
written consent of the other party.

 

4.2

It is further agreed and declared by both parties that any intellectual property
rights arising out of the use of the Confidential Information or any existing
intellectual property of the Disclosing Party whether by the Disclosing Party or
by the Recipient, the same shall be the absolute property of the Disclosing
Party and the Recipient shall execute such required documentation and to do such
act as reasonably required by the Disclosing Party to give effect to this
proprietary right of the Disclosing Party.




5.Assignment.

 

Neither party shall assign this Agreement or any interest herein, nor delegate
any obligation hereunder without the prior written consent of the other party.




6. Governing Law.

 

This Agreement shall be governed by the laws of the Hong Kong Special
Administrative Region.




7. Limitation of Liability.

 

In no event shall either party be liable for indirect, consequential,
incidental, special or punitive damages, or for loss of use, lost profits or
loss of goodwill, whether arising under theories of contract, tort (including
negligence) or otherwise. Each party’s total liability hereunder, shall not in
the aggregate exceed any sums due or paid hereunder.

 

8. Notices.

 

All notices, requests, demands, and other communications required by, or made in
connection with, this agreement or the transactions contemplated by this
agreement, shall be in writing and shall be deemed to have been duly given on
the date of delivery, if delivered in person, or three days after mailing if
mailed by certified or registered mail, postage prepaid, return receipt
requested, addressed as follows:




If to Sino Payments:

 

12th Floor, Des Voeux Commercial Bldg.

212-214 Des Voeux Road Central

Sheung Wan, Hong Kong




Or via fax to:




+1-212-208-3052





3




--------------------------------------------------------------------------------

If to POWERE2E the address listed in this Agreement or by fax to:




+(86) 21 62749118




9. Severability.

 

If any provision of this agreement is held to be unenforceable for any reason,
such provision shall be adjusted rather than voided, if possible, in order to
achieve the intent of the parties to the maximum extent possible. In any event,
all other provision of this agreement shall be deemed valid and enforceable to
the full extent possible.




10. Waiver.

 

The waiver of any term or condition contained in this Agreement by any party
shall not be construed as a waiver of a subsequent breach or failure of the same
term or condition or a waiver of any other term or condition contained in this
Agreement.




11. Entire Agreement.

 

This agreement contains all of the terms and conditions agreed upon by the
parties Relating to the agreement and supersedes any and all prior and
contemporaneous Agreement, negotiations, correspondence, understanding and
communications of the parties, whether oral or written, respecting the subject
matter hereof.







Signed for and on behalf of

Sino Payments,, Inc.

 

Signed:

/s/ Matthew Mecke

Name:

Matthew Mecke, Chairman & CEO

 

 

 

 

 

 

Signed for and on behalf of

PowerE2E

 

 

Signed:

/s/ Lim Tai Thong

Name:

Lim Tai Thong, CEO








4


